Citation Nr: 1705783	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  11-17 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disability characterized as acne and tinea.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a multiple cyst disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to March 1970 with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In September 2016, the Veteran testified before the undersigned in Washington, D.C., at a Board hearing.

The issue of entitlement to an increased rating for residuals of a pilonidal cyst, status post excision, was raised at the Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to service connection for a multiple cyst disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On September 14, 2016 at his Board hearing and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to the issue of service connection for a skin disability characterized as acne and tinea is requested.

2.  A left knee disability, characterized as degenerative joint disease, is attributable to service.  

3.  A right knee disability, characterized as degenerative joint disease, is attributable to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issue of service connection for a skin disability characterized as acne and tinea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  A left knee disability, characterized as degenerative joint disease, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2016).

3.  A right knee disability, characterized as degenerative joint disease, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Skin Disability Characterized as Acne and Tinea

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal as to the issue of service connection for a skin disability characterized as acne and tinea and, hence, there remain no allegations of errors of fact or law for appellate consideration as to that matter.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of service connection for a skin disability characterized as acne and tinea and it is dismissed.

Left and Right Knee Disabilities

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claims are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Service treatment records (STRs) revealed that the Veteran complained of knee pain in December 1969.  In January 1970, the Veteran also reported bilateral knee problems, stating that they bothered him.  The Veteran also had giving way of the left knee and January 1970 x-rays showed evidence of a small exostosis in that knee.  The Veteran underwent physical therapy in January 1970 and February 1970.

Post-service records beginning in January 1991 reflected complaint of left knee pain and locking.  X-rays continued to show a small exostosis.  In March 1991, it was noted that the Veteran had a left knee loose body.

In March 2002, intermittent pain and swelling of the right knee was noted and the diagnosis was degenerative joint disease.  In April 2002, the Veteran complained of right knee pain and was noted to have osteoarthritis of the right knee.  July 2002 records and April 2003 x-rays reflected a diagnosis of osteoarthritis in both knees.

May 2004 x-rays revealed some joint space narrowing with no osteophyte formation; bipartite patella; and a small exostosis of the proximal tibia located medially.

January 2009 left knee x-rays showed mild to moderate degenerative osteoarthritic changes with narrowing of the joint space involving the medial compartment as well as continuing to show a small exostosis of the proximal tibia on the medial aspect.  A magnetic resonance imaging (MRI) showed left knee osteoarthritis loose bodies and medial meniscal tear.  The Veteran subsequently underwent arthroscopic surgery.

In April 2010, the Veteran was afforded a VA examination.  At that time, he reported having recurrent bilateral knee pain since his military service.  The diagnosis was degenerative joint disease.  The examiner stated that the relationship of the degenerative joint disease to military service knee condition was speculative.

The Board does not find the VA examiner's opinion to be probative.  The failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The examiner did not provide any reasoning.

Conversely, the STRs document multiple complaints of knee pain.  In addition, left knee x-rays reflected the presence of a loose body in that knee which was eventually removed by arthroscopic surgery in 2009.  The Veteran has testified that he began having knee problems during service and has continued to have those same problems which thereafter progressed.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  The Board then is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  In this case, the Veteran provided competent evidence of his observations of his knees, both inservice and post-service.  The STRs support his statements.  The Veteran was also credible in his testimony which was detailed and consistent with the STRs and post-service evidence.  

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds that the knee disabilities incepted during active service which continued after service and progressed to degenerative joint disease.  As such, the Board finds that service connection is warranted for left and right degenerative joint disease of the knees.








							(Continued on the next page)

ORDER

Service connection for a skin disability characterized as acne and tinea is dismissed.

Service connection for a left knee disability, characterized as degenerative joint disease, is granted.

Service connection for a right knee disability, characterized as degenerative joint disease, is granted.


REMAND

The Veteran asserted that he has a multiple cyst disorder.  He testified that he has a recurrent groin cyst that began on active duty.  He said that while his pilonidal cyst was treated, he was repeatedly told that he should wait until he arrived at his next station for treatment of the groin cyst, but ultimately, it was not treated.  He was eventually treated at Washington Hospital Center in about 1972.  However, although he asked for those records, that facility did not maintain records that remote.  Additionally, other cysts appeared all over his body including on the top of his head, back of his head, right shoulder, in the ears, behind the ears, and on his face.  The Veteran and his representative indicated that the Veteran was exposed to chemicals during service in his job as an aircraft repairman, but not herbicides, which they believe played an etiological role in the development of the cysts.  The Veteran stated that all of the cysts except the one on his right shoulder recurred over and over again.  Some of the cysts first appeared in the late 1960's and then recurrently over time.

In April 2010, the Veteran was afforded a VA examination, but only the pilonidal cyst was evaluated.  As such, the Board finds that a VA examination should be afforded to the Veteran to assess his claimed multiple cyst disorder and its etiology.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current multiple cyst disorder.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current multiple cyst disorder, including cysts located on the top of the Veteran's head, back of his head, right shoulder, in the ears, behind the ears, and on his face, had its clinical onset during service or is related to any in-service disease, event, or injury to include claimed inservice chemical exposure.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.






							(Continued on the next page)

The Veteran must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


